Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, figures 1 - 7, directed to claims 1 - 18, in the reply filed on August 5, 2022 is acknowledged. 
Specification
The abstract of the disclosure is objected to because form and legal phraseology often used in patent claims, e.g. "comprising", "said", and "characterized," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “This disclosure concerns,” “The disclosure defined by this invention,” “This disclosure describes,” etc. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation "Clasp" (line 1) should be replaced with -- A clasp --.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the recitation "Clasp" (line 1) should be replaced with -- A clasp --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the transitional term "preferably" (line 8) renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention. 
Claim 15 recites the limitation "said indexing member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said stop" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Neil, US 2,588,655.
Regarding Claim 1, O'Neil discloses a clasp [for bracelets] comprising a device [for adjusting the useful length of the bracelet], said device [for adjusting the useful length] comprising a movable part D and a support device A - C, the movable part (D) being arranged to be able to do a displacement with respect to said support device (A - C) during a length adjustment, one chosen from said movable part and said support device comprising a stop structure E and the other comprising an indexing member F, said stop structure (E) being intended to be positioned in a notch 28 of the indexing member (F), [in order to determine a discrete and stable value of the length of the bracelet], wherein said movable part (D), said stop structure (E) and said notch (28) are arranged [such that when a determined force is exerted by a user, said force acting in a longitudinal direction on said movable part or on a bracelet strand connected to said movable part, said force is transmitted to said stop structure so as to disengage said stop structure from said notch and to cause a displacement of the movable part in the longitudinal direction resulting in an extension of said useful length of the bracelet].
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the clasp, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the buckle disclosed by O'Neil (US 2,588,655), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, O'Neil discloses the clasp according to claim 1, [wherein said force is a traction force allowing the useful length of the bracelet to be extended].
Regarding Claim 3, O'Neil discloses the clasp according to claim 1, wherein said movable part (D) is arranged with respect to the indexing member (F) in such a way [that the movement of the movable part (D) during the application of a thrust exerted by a user acting directly on said movable part or on a bracelet strand connected to said movable part causes the useful length of the bracelet to be shortened].
Regarding Claim 4, O'Neil discloses the clasp according to claim 1, [wherein the thrust and/or traction force required to allow the displacement of the movable part (D) are determined at least in part by the profiles and/or shapes of the stop structure (E) and of the notches (28) for receiving said stop structure in order to determine said discrete and stable length value].
Regarding Claim 5, O'Neil discloses the clasp according to claim 1, wherein said indexing member comprises a plurality of notches 28, said notches (28) comprising at least one contact structure (surface), preferably a contact surface, and said stop structure (E) comprising a bearing surface 52 [arranged to be in contact with said contact structure and to slide on said contact structure (see figures 3 and 5) during the displacement of the movable part (D) causing the extension and/or shortening of the useful length of the bracelet].
Regarding Claim 6, as best understood, O'Neil discloses the clasp according to claim 1, wherein said stop structure is a tooth 50 comprising a first and a second bearing surfaces 52 and in that, viewed in profile, said bearing surfaces each follow a straight line (that is tangential to said bearing surfaces), each of the straight lines forming an angle (at an apex of the rounded surface 52) with respect to a radial axis (of the element 52), each of the angles being non-zero (curved), preferably greater than 10° (see figure 5).
Regarding Claim 7, O'Neil discloses the clasp according to claim 1, wherein said movable part (D) comprises a carriage 36 and said stop structure (E) is arranged relative to the carriage (36) so as to be movable in a direction including a radial component (see figures 3, 5 and 7), [the radial component of the movement allowing said stop structure (E) to slide over a support structure of a notch (28) and to disengage from said notch in which said structure is positioned].
Regarding Claim 8, O'Neil discloses the clasp according to claim 1, [wherein said indexing member (F) and said stop structure (E) of the movable part (D) are arranged such that the force in longitudinal direction, preferably a push, required to carry out the movement of the movable part used to shorten the length of the bracelet is smaller than the force, preferably a pull, required to carry out the movement of the movable part used to lengthen the bracelet].
Regarding Claim 9, O'Neil discloses the clasp according to claim 1, wherein said adjusting device is devoid of a locking mechanism (the notches 28 are inclined so that the movable part D is able to slide in both directions relative to the bracelet length) [for blocking the length adjustment in at least one direction of the bracelet length] and/or of an activating member such as a push-piece, a pull-piece and/or a slider, said activating member being intended to unblock a locking mechanism in order to allow the length adjustment in at least one direction of the bracelet length.
Regarding Claim 10, O'Neil discloses the clasp according to claim 1, [wherein said length adjustment is a discontinuous fine length adjustment in discrete length values].
Regarding Claim 11, O'Neil discloses the clasp according to claim 1, [wherein it is arranged to allow length adjustment when the clasp is in the open position as well as when the clasp is in the closed position].
Regarding Claim 12, see the rejection of claim 1 and claim 9 above.
Regarding Claim 13, see the rejection of claim 10 above.
Regarding Claim 14, O'Neil discloses the clasp according to claim 12, said length adjusting device comprising an indexing member F and a movable part D comprising a stop structure E intended to be positioned in a notch 28 of said indexing member in order to determine a discrete length value, [wherein said movable part, said stop structure and said notch are arranged so that, when a determined force is exerted in a longitudinal direction on said movable part or on a bracelet strand connected to said movable part, said force being capable of being exerted by a user, said force acts on said stop structure so as to disengage said stop structure from said notch and to generate a displacement of the movable part in the longitudinal direction resulting in the lengthening of said useful length of the bracelet].
Regarding Claim 15, see the rejection of claim 8 above.
Regarding Claim 16, see the rejection of claim 11 above.
Regarding Claim 17, see the rejection of claim 10 above.
Regarding Claim 18, O'Neil discloses the clasp according to claim 12, wherein said length adjusting device comprises an said indexing member F, a movable part D and a stop structure E which are arranged [such that the force in longitudinal direction, preferably a push, required to carry out a movement of the movable part (D) used to shorten the length of the bracelet is smaller than the force, preferably a pull, required to carry out a movement of the movable part (D) to lengthen the bracelet].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677